Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

The current application filed August 28, 2020 is a reissue application of 15/431,184 (U.S. Patent No. 10,063,899, issued August 28, 2018).

Claims 1-14 were initially pending in the application.  Claims 15-17 were newly added in a preliminary amendment filed on August 28, 2020.  
Claims 15-17 have been canceled in the amendment filed 7/28/2022.  Claims 1-14 remain in their original form.

The amendment filed 7/28/2022 has been entered.

This is an Advisory Action.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,063,899 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  


Claim Rejections - 35 USC § 251
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because the errors relied upon as the basis for reissue as identified in the reissue oath/declaration are no longer being relied upon based on the cancellation of new claims 15-17.
37 CFR 1.175(d) states the following:
(d) If errors previously identified in the inventor’s oath or declaration for a reissue application pursuant to paragraph (a) of this section are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.
Applicant has not identified a new error being relied upon which results in the reissue oath/declaration being defective.  Additionally, there is no evidence that there is currently any attempt to correct an error based on the fact that no changes have been presented outside of new claims 15-17 which are now canceled.  There must be at least one error in the patent to provide grounds for reissue of the patent.  If there is no error in the patent, the patent will not be reissued (see MPEP § 1402).

Claims 1-14 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the reissue oath/declaration is set forth in the discussion above in this Office action.  

As shown in 37 C.F.R. 1.178 (a), “The application for reissue of a patent shall constitute an offer to surrender that patent, and the surrender shall take effect upon reissue of the patent.  Until a reissue application is granted, the original patent shall remain in effect.” (emphasis added).  Generally, if a reissue application is abandoned, the original patent remains in force because surrender of the patent did not occur (McCormick Harvesting Mach. Co. v. C. Aultman & Co., 169 U.S. 606, 610 (1898)) (see MPEP 1460).  Thus, at this time the examiner can not grant a reissued patent.  The examiner does not believe the applicant needs to perform any action to maintain rights of the original claims of patent 10,063,899, and recommends either expressly abandoning or allowing the case to reach abandonment due to the expiration of the period for response, which will have no impact on the original patent that has never been surrendered.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSHUA D. CAMPBELL
Primary Examiner
Art Unit 3992

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992